Appeal from an order of the County Court, Nassau County, denying without a hearing, an application in the nature of coram nobis to vacate a judgment of said court, rendered on March 11, 1941, convicting appellant of burglary in the third degree and grand larceny in the first degree. The application was made on the grounds that appellant was not represented by counsel at the time the verdict was returned and at the time sentence was imposed, that the names of the jurors were not called and the verdict was not recorded, and that the jury was not polled. Order affirmed. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.